       CASE 0:18-cv-03263-WMW-BRT Doc. 5-1 Filed 12/19/18 Page 1 of 13




CASE 0:18-cv-03263 WMV-BRT Woodward v. Vogelsberg et ai




                                 EXHIBITS #A001 THRU A012


      AFFIDAVIT OF FORMER RAMSEY COUNTY SHERIFF DEPUTY DON 5AZMA REGARDING HIS
                           INVESTIGATION OF ALL THE DEFENDANTS
       CASE 0:18-cv-03263-WMW-BRT Doc. 5-1 Filed 12/19/18 Page 2 of 13




                                             Affidavit



        1, Donald Sazma, being Hrsl duly sworn upon oath, state and depose as follows:


        1 am a Licensed Private Investigator in the State of Minnesota. J do have a long history in
law enforcement dating back to 1981 starting as a reserve police officer, then a pait time
Licensed Peace Officer for a Minnesota County Sheriffs Officer and then in 1995 1 began
working as a full lime I Jccnsed Peace Ofllccr as a Deputy Sheriff for a Minnesota County
Sheriffs Office. 1 retired at the end of October 2016.



        While employed as a Deputy Sheriff, I worked in a variety of units and divisions
throughout the department. During my career, I was assigned to specialized units where I worked
ca.ses with other Minnesota Law Enforcement Agencies and l-ederal f.aw Enforcement Agencies.
I have an e.xtensive amount of experience in conducting criminal investigations and utilizing
inlbrmanis for criminal investigations. I am well-versed in the criminal charging process and
following an investigation through all the stages leading up to and through Irial.


        During the month of June 2018, i was retained by John Woodward to investigate his case
in which he was convicted of Conspiracy to Commit murder against Dakota County Allorney
James Backstrom. I obtained all the evidence along with trial transcripts that were in the
possession of Mr. Woodward's Attorney's. The investigation I conducted was thorough which
included reviewing the written law enforcement reports, listening to all the audio recordings,
viewing all the video recordings along with going through the trial transcripts pertaining to the
testimony of witnesses. In addition, extensive analytical investigative work was conducted.


       Upon the completion of the investigation in which 1 conducted, based on my professional
opinion as being a Minnesota Licensed Peace Officer. I can say with complete confidence that
Employees of the Rice County Attorney's Office, the Dakota County Sheriffs Office, The
Minnesota Bureau of Criminal Apprehension Agents were alt performing the functions of their
offices in good faith based on the information and facts that they received from specifically
      CASE 0:18-cv-03263-WMW-BRT Doc. 5-1 Filed 12/19/18 Page 3 of 13




 Minnesota Department of Corrections Investigator Same A/.ure. Faribault Police Detective Mark
 Krenik and Faribault Police Office Robert Vogelsberg.


        During the scope of the investigation in which I conducted, it was learned that the
informant utilized by these investigators on numerous occasions provided information to
investigators that was coniradictive and the credibility of the informant should have been
recognized by the investigators. At the time when the Conspiracy to Commit Murder against Mr.
Backstrom. Mr. Woodward and Thomas Jackson were both incarcerated at the Minnesota
Correctional Facility Faribault. Mr. Jackson had an extensive criminal history which included
multiple crimes pertaining to financial crimes. One of his convictions was a "Theft by Swindle"
which occurred at another Minnesota Correctional Facility in which the victim of the crime was
another inmate. Krenik testified during trial that he (Krenik) did not know Mr. Jackson's
criminal history when he (Krenik) was conducting the investigation and learned about it. later.


        Based on my professional experience upon reviewing all the facts associated with the
case Mr. Jackson was in the process of committing another "Theft by Swindle" in which Mr.
Woodward and his spouse would have been victims of the crime. Jackson had contacted the
common attorney that was doing legal work for both Jackson and Woodward and Jackson told
Ms. Tarvestad that Mr. Woodward was buying a truck from him (Jackson) and that Ms.
Woodward would be sending Ms. Tarvestad $2500. Jackson never had a truck to sell. Krenik,
Vogelsberg and Azure never questioned anyone or made any attempts to find out if Jackson was
possibly in the process of committing a crime or covering up a crime that he committed.


       Detective Krenik wrote very detailed reports in which facts that would benefit the case
against Mr. Woodward were included, however facts that were exculpatory and favorable in
assisting Mr. Woodward to prove he was innocent was excluded from Detective Krenik's
detailed reports. Even though Krenik knew this information, which was discovered on an audio
recorded interview of Mr. Jackson which occurred on July 19, 2010, Detective Krenik omitted
these facts Irom a search vvaiTant in which he drafted and executed on August 10, 2010. During
this interview of Mr. Jackson on July 19, 2010, Detective Vogelsberg and Mr. Azure were also
present. Reports written by Vogelsberg and Azure were vague.
      CASE 0:18-cv-03263-WMW-BRT Doc. 5-1 Filed 12/19/18 Page 4 of 13




         One key piece of evidence used against Mr. Woodward, was a detailed map of the area
where Mr. Backstrom lived. The details of this Map included markings in which the time of the
murder was to occur, streets and other landmarks, bushes in which Mr. Jackson could hide

behind and shoot Mr. Backstrom as he was going to work, arrows indicating the route in which
Mr. Backstrom would leave, along with ponds in which the weapon could be disposed of.
Jackson told investigators that this map was drawn on June 5, 2010. On June 30, 2010, Jackson
met with Mr. Azure and provided him with the detailed map along with stating that he
intentionally had Mr. Woodward draw the Map in an area of the prison so it would be captured
by the prison cameras.


        On July 19,2010 when Jackson was being interviewed by Krenik. Vogelsbcrg and Azure,
Jackson told the investigators that the Map was drawn by Woodward and it was very detailed.
Later in the interview Jackson made the statement that the Map that was drawn by Woodward
was a little bit vague and that Jackson took the pencil and gathered more information. After
hearing this from Jackson, none of the investigators asked Jackson any questions pertaining to
ciarificaiion as to what Jackson might have wrinen on this detailed Map. On August 16, 2010.
during a post Miranda intei-view with Mr. Woodward, Krenik was present and Mr. Woodward
stated that the Map was the area in which he lived and that he did not write the time of 8-8:30 on
the Map. BCA Agent Nance was the primary interviewer. Krenik never informed Agent Nance
that Jackson had previously mentioned that the Map was a little bit vague and that Jackson took
the pencil and gathered more information.


       During the July 19. 2010 interview. Jackson went into details about how he called Ms.
Tarvestad and said that Mr. Woodward was going to buy a truck from him and that Cindy
Woodward would be sending her $2500. Jackson then went onto say that he (Jackson) had
contacted Ms. Tarvestad and that she had received the money and thai the money wasn't really
for a truck deal and that he (Jackson) would be sending a letter to her (Tarvestad) explaining
what it was really for becau.sc he couldn't discuss it over the phone. Jackson also said that he
contacted Ms. Tarvestad and told her that if Mr. Woodward calls her that she isn't to talk to

Woodward about the truck, that the truck deal doesn't exist and don't even fool with that.
Jackson told Krenik. Vogclsberg and Azure about other phone calls that Jackson made to Ms.


                                                 3                                    ^^^^3
      CASE 0:18-cv-03263-WMW-BRT Doc. 5-1 Filed 12/19/18 Page 5 of 13




Tarvestad. Azure had access Lo ihe recorded phone calls al ihe Minnesota Correctional Facility -
l-aribaull. Azure only saved one recorded phone call (during the months of May and June 2010)
between Ms. Tarvestad and Mr. Jackson. This call occurred on June 25. 2010. During this phone
call. Tarvestad questions Jackson about the transfer of the vehicle -- and Jackson responds by
saying it's not going to happen until 1 get paid. Jackson goes onto say, you havenT received it yet
anyways (referring to the $2500.) Krenik, Vogelsbcrg and Azure never preserved any oIThese
other recorded phone conversations (for the months of May and June 2010) which may have
been exculpatory evidence for Mr. Woodward to prove he was being truthful.


       During trial when Jackson was being directly examined. Jackson mentioned that he wrote
on this detailed Map. This was an obvious surprise to Counsel for the State. Counsel for the State
continued lo a.sk questions pertaining lo other markings on the Map and Jackson responded one
after another that he wrote these items on the Map. This included, bushes, markings where the
weapon could be disposed of in the pond, ramps and other bushes, markings pertaining to
distances such as a half mile, and a star depicting Mr. Backstronvs house being directly next
door to Mr. Woodward's. During the post Miranda interview of Mr. Woodward on August 16,
20 i 0, Mr. Woodward staled that he never told Jackson as to where Mr. Backstrom lived and that

everyone knew that Mr. Backstrom was his neighbor.


       On August 16, 2010, Krenik heard Mr. Woodward state this and obviously never went
back and looked at the detailed Map closer and investigate as lo where Mr. Backstrom's house
was in relation to Mr. Woodward's. Had Krenik done this he would have discovered that there

was another house and property directly between the house of Mr. Woodward's and Mr.
Backstrom's. During trial, under cross examination, Dakota County Sgt. Rogers and BOA Agent
Nance were asked i f they were aware thai Jackson wrote 8-8:30 and the an'ows on the detailed
Map. They both responded that they were not aware of this. Under direct testimony, Sgt. Rogers
provided testimony as to the route that Mr. Backstrom would take to work which correlated lo
the arrows drawn on the map. After providing this statement and while being crossed examined.
Sgt. Rogers stated that he was not aware that Jackson drew the arrows on the Map.
       CASE 0:18-cv-03263-WMW-BRT Doc. 5-1 Filed 12/19/18 Page 6 of 13




       On July 19, 2010, when Jackson was being interviewed by Detective Krenik, Detective
Vogclsbcrg and DOC investigator Azure. Jackson told the investigators that Mr. Woodward
wanted Mr. Jackson to murder Mr. Backsirom on December 14, 2010, the day that Mr. Jackson
would be released from pri.son and that Mr. Backsirom left for work at about 8:30 am every
morning like clockwork. Later in the interview, Jackson told investigators that Mr. Woodward
told him (Jack.son) that on the day that he (Jackson) got released from prison on December 14.
2010 to book his (Jackson's) flight at 5 pm and then at 9:00 am, when he (Jackson) got released
from prison he could kill Mr. Backsirom quickly when he (Backsirom) was on his way to work
and then he (Jackson) could get on his flight and travel to Maryland. Krcnik. Vogclsbcrg and
Azure all heard this and none of them mentioned it in their reports. It was obvious that it would
be impossible for Jackson to Murder Mr. Backsirom at 8:30 am because Jackson would have still
been in prison until 9 am on December 14, 2010. in addition, there was other exculpatory
statements in this interview that were omitted in reports and never investigated properly.


       1 discovered a rccoi'ded conversation between Mr. Azure and Jackson, which occurred on

July 22, 2010. During this recorded conversation Jackson inquired about the recording device
that was going to be used for the "Controlled Recordings" which would occur on July 30, 2010
and August 9, 2010. These "Controlled Recordings'' would consist of.Mr. Jackson having the
recorder in his pocket and capture the conversation that he (Jackson) was having with Mr.
Woodward pertaining to the murder plots. During this recorded interview. Azure docs tell
Jackson that the device does have an "on-ofT' switch. Also, during this conversation, Jackson
tells Azure about additional murder plots that Jackson claimed that Mr. Woodward wanted to be
done with the potential victims being an Informant and County Judge. Detective Krenik never
mentioned anNthing in his report about obtaining this information on July 22. 2010. Krenik docs
mention it when the "Controlled Recordings" were conducted. The "order for detention" states
that these three plots were all planned starting on or about June 5. 2010.


       Furthermore, on July 22. 2010 Jackson told Azure that Woodward told Jackson that he
(Woodward) wanted Jackson to kill the female informant by sticking her with a needle of
heroine. During the Controlled Recordings, Jackson asks Woodward about how he(Woodward)
wanted to deal with the female informant and Woodward responded by saying just beaten up.
      CASE 0:18-cv-03263-WMW-BRT Doc. 5-1 Filed 12/19/18 Page 7 of 13




 What Jackson said on July 22. 2010 to Mr. Azure contradicted what was heard on the Controlled
 Recordings.


        On July 30, 2010 and August 9,2010, conlroilcd recordings were conducted between
Jackson and Woodward. For both of these dates, the audio recording device was separate irom
the video recording device. The video recording was obtained by using the surveillance cameras
at the Faribault Prison - which doesn't have audio capabilities. I'hereforc, a self-contained
audio recording device was utilized. On both dates, the dale and starting limes were never
dictated on the audio recorder device and the ending time was never dictated on these recordings.
Upon reviewing the audio recordings, it was obvious that Mr. Jackson was extremely pushy
pertaining to these plots and Jackson was constantly pushing leading questions onto Mr.
Woodward and it was obvious that Mr. Woodward did not want anything to do with murdering
anyone.



       On the August 9, 2010 controlled recording, Mr. Woodward states specifically the words
to Mr. Jackson that the •' The money 1 {Mr. Woodward) had Cindy (Woodward's spouse) send to
Jan (Jan Tarvestad) for any additional legal work if we needed it'" specifically stated that the
money was for legal work and not for a down payment for the murder of Mr. Backstrom.
Detective Krenik wrote a very detailed report pertaining to the controlled recording, however he
omitted this exculpatory statement in his report. Krenik also omiiicd this statement in the search
warrant that he drafted on August 10, 2010 for the residence of Jan Tarvestad.


       Ofall the recorded conversation I listened to, Mr. Woodward does not slate one single
time that he wanted anyone murdered. Mr. Woodward was only interested in getting out of
prison hoping that some legal work would be ruled in his favor. Jackson had access to and was
helping Woodward with these legal filings. The legal tilings pertained to Mr. Woodward's drug
conviciion in which Jackson had access to the names of Backstrom. the female informant and the
County Judge.


       On August 3, 2010, Krenik obtained from Mr. Azure and listened to two recorded phone
conversations between Mr. Woodward and liis spouse Cindy Woodward which occurred on June


                                                 6
       CASE 0:18-cv-03263-WMW-BRT Doc. 5-1 Filed 12/19/18 Page 8 of 13




21, 2010 and June 23. 2010. Krcnik also obiained and viewed three video clips from Mr. Azure
pertaining to June 5, 2010 when the Map was drawn. The video clips pertaining to the Map being
drawn are at a distance and Azure identifies Woodward and Jackson in the video for Krenik.
Krcnik reviewed both recorded phone calls and states that Woodward requested his spouse
Cindy to send a check to Jan Tarvcstad for $2500 on June 21, 2010. On June 23, 2010 Krcnik
states that during the recorded conversation that Cindy Woodward tells Mr. Woodward that the
money has been sent. For the date of August 3. 2010, Krenik omitted this information in his
Faribault Police Department Police report. He did however reference the date of August 3, 2010
along with the recorded phone conversations and video clips when he drafted his affidavit for a
search warrant on August 10. 2010 for the property of Ms. Tarvestad.


        During my investigation, 1 reviewed the three video clips pertaining to June 5, 2010 and
the two recorded phone conversations between Mr. Woodward and his spouse Cindy Woodward,
■fhe video clips do show two males silling at a table and this is at a distance. There is no close up
video showing what Woodward and Jackson are specifically doing at the table - and there is no
close up video of fhe map physically being drawn. Woodward and Jackson both stated that a
Map was being drawn. However, whether Mr. Jackson drew specific items on the Map at this
time is unknown. The cameras are at a distance and whether Jackson actually sealed the envelope
at the table as he claimed cannot be determined. Also, there were no witnesses who specifically
stated that Jackson physically sealed the envelope at this time. Jackson can be seen going back to
his cell, however he could have easily drawn all the items related to the murder plot on the Map
anytime bctw^cen June 5, 2010 and June 30, 2010 just before he gave the Map to Azure.


       On August 16, 2010, during a post Miranda interview of Mr. Woodward which was
conducted by BCA Agent Nance and Detective Krenik, Woodward cooperated with the
investigators. During this interview, Mr. Woodward made the following statements:
Woodward: I was just trying to shut him (Jackson) up, he kept hounding on mc. if you listen to
these tapes, have you ever listened to them, verbally listened to them, cause he just pounds on
me. He's all over mc. And then did you notice on the tape, when 1 say to him Jackson listen,
you've been hoiindina mc about this and the truth of the mailer is. 1 donT want vou to kill
       CASE 0:18-cv-03263-WMW-BRT Doc. 5-1 Filed 12/19/18 Page 9 of 13




 anybody. 1 don't want you lo do anything illegal, just forget it. forget it. 1 vvouldnH have you kill
 anybody for me.



 Woodward: Did you ever listen lo this stufE"(referring to Krenik and Nance) 1 mean come on.


        During this interyicw, Woodward stated that the funds were solely for the purpose of
having Ms. Tarvcstad to perform legal work. Jackson and Woodward were using the same
attorney. Woodward also told investigators that these funds were never for the purpose of
purchasing a truck from Jackson and that the guise of a truck was .solely Jackson's doings and
never had anything lo do with a down payment of a murder for liire.


        During the investigation in which 1 conducted, I wenl through the controlled recordings
that occurred on July 30, 2010 and August 9, 2010. On the July 30, 2010, there is one particular
area in which the background noise suddenly changes and the conversation didn't flow as a
person would expect. This is a strong indication that Jackson most likely turned off the recorder
for a short period of time then turned it back on. On the August 9. 2010 Controlled Recording
even though the audio recording does not have a starling and ending time, 1 was able to
determine by using the date/time stamp on video and finding the exact part ofthe audio
recording that aligned with the video in which ihe video docs zoom in on Jackson and
Woodward and the lips are clearly synchronized with the audio. On the audio recording,
Woodward and Jackson arc together and Woodward docs say "Mi's 7" referring to 7 pm. Forty-
five seconds later, when Jackson gets into his cell, Jackson speaks the words "it's 7:01. I'm in
my room." By using the synchronized alignment lime, during that period often minutes between
6:51 pm and 7:01 pm,the total running time of the audio recording during this ten-minute period
is 4 minutes and 58 seconds. There is in fad five minutes and 2 seconds missing from the
•'controlled recording." This is clear and convincing evidence that Jackson did in fact turn the
recording device off lor this period of lime and then turned it back on. It should be noted, that
during the entire controlled recording which lasted over an hour. Jackson and Woodward can
only be seen on the video for a period of about three minutes. All the other limes, thev are out of
view of the camera. When Jackson turned the recording device off and then back on. this was
unknown to everyone else and nobodv knew that Jackson did this.
      CASE 0:18-cv-03263-WMW-BRT Doc. 5-1 Filed 12/19/18 Page 10 of 13




       Shortly after both controlled recordings were made, Krenik did review the audio
recordings. During this review, Krenik should have noticed that there wasn't a starting time and
ending time on both of these audio recordings. Krenik was told by Woodward on August 16,
2010 that Woodward specilleally told Jackson that he didn't want anyone killed. Woodward also
asked both investigators if they had physically listened to the tape. (It should be noted, that
Agent Nance had never listened to the audio recordings and Agent Nance relied on information
in which Krenik briefed him.) Krenik was told this information by Woodward and failed to
properly investigate to see if Mr. Woodward was telling the truth or not. Furthermore, Krenik
had conflicting information and should have at the minimum reviewed the audio recordings to
check the integrity of both audio recordings to make sure that the recordings were complete and
accurate and that nothing was missing from the recordings, if Krenik had properly reviewed the
audio recordings, he should have noticed that there wasn't a starting and ending time on both
recordings and there might be in fact parts missing from the recordings.


       On August 10, 2010, Detective Krenik drafted an application for a search warrant to be
conducted at the residence of Ms. Tarve.stad. Detective Krenik used the term CI rather than using
Jackson's name. Detective Krenik presented this application to a Steams County Judge who
signed it based on the inlbrmation provided by Detective Krenik. This search warrant was
pertaining to seizing bank records, letters and other items pertaining to the case against Mr.
Woodward. In the application tor the search warrant, Detective Krenik makes reference to the
Detailed Map drawn by Mr. Woodward on June 5, 2010.(On July 19, 2010, Krenik was told by
Jackson that the Map that Woodward drew was a little bit vague and thai Jackson took the pencil
from Woodward.) Krenik makes reference that there was a specific date and time in which
Jackson would murder Backslrom for Mr. Woodward.(On July 19, 2010, Krenik was told by
Jackson that this was to occur on December 14. 2010 when Mr. Backstrom left for work at 8:30

am. Jackson also told Krenik that Woodward told Jackson that at 9 am when Jackson got
released from prison on December 14, 2010 that he (Jackson) could do it really quick and then be
on a plane to Maryland. Krenik knew that it would be impossible for Jackson to Murder Mr.
Backstrom considering thai Woodward wanted this done at 8:30 in the morning when Mr.
Backstrom was leaving for work and Jackson wouldn't be released from prison until 9 am.)



                                                                                     ^/loo^
      CASE 0:18-cv-03263-WMW-BRT Doc. 5-1 Filed 12/19/18 Page 11 of 13




        In the application for the search warrant, Krenik had nothing to corroborate that the Cl
(Jackson) physically scaled the envelope on June 5, 20 i 0. The prison cameras don't provide any-
 close up view of this being done. At this time, Krenik had nothing other than the word and words
 spoken by the Cl (Jackson) that the $2500 was solely for the purpose of a down payment for the
 murder of Mr. Backsirom. Krenik mentioned that the Cl said that Woodward told the Cl that he
(Cl - Jackson) could dump the weapons in the pond.(During the controlled recordings, the Cl
(Jackson) is the one that said he(Cl - Jackson) could dump the weapons in the pond.) Krenik
listened to the controlled recordings and had to have known this.) Krenik had nothing to validate
or support the credibility of the Cl (Jackson) when Krenik presented the search warrant to the
Steams County Judge, fherc wasn't a Confidential Informant Packet done by Krenik.
Vogelsberg or Azure to show any credible information that the Ci (Jackson) had provided to
Law Enforcement in the past to make Jackson what would he considered a CRI - Confidential
Reliable Infomianl.



        After the search warrants were executed at Ms. Tarvesiadfs residence, letters that Jackson
had sent Ms. Tarvcstad were recovered. One a letter that Jackson mailed to Ms. Tarvestad on
June 23, 2010 in which Jackson states that the truck deal was only a guise and the actual purpose
ofthe $2500 was for the down payment of murdering James Backsirom. Jackson includes on the
bottom of the letter that if Cindy(Mr. Woodward's wife)sends her(i'arvestad) the money, to do
as she (Tarvestad) was previously instructed to do by Jackson. Krenik had this information and
failed to perform any analytical work pertaining to the inve.stigation. Simple analytical work
would have shown that Jackson lied when he (Jackson)stated that the funds were already sent to
Ms. Tarvestad.



       During trial over two years later, BCA Agent Nance testified pertaining to the interview
of Mr. Woodward on August 16, 2010. Detective Krenik was present during this interview.
.^gent Nance testified that Mr. Woodward was not credible with anything he(Woodward)said.
When Agent Nance was cross examined. Agent Nance responded that he had never heard anv of
the audio recordings and that the information he had about the case was by Krenik providing a
brief summary to him. While being crossed examined. Nance stated that he was not aware of
Jackson's criminal history, he was not aware that Jackson had been previously convicted of


                                               1"
      CASE 0:18-cv-03263-WMW-BRT Doc. 5-1 Filed 12/19/18 Page 12 of 13




swindling other inmates at another correctional faciiiiy. Nance was never told that Jackson had
access to Mr. Woodward's legal documents that contained the names of Mr. Backstrom, the
County Judge and the informant. Agent Nance was not aware that Jackson wrote 8-8:30 on the
detailed map. Nance was not aware that Jackson had wrote the arrows on the detailed map.
Agent Nance was not aware of the other notations that Jackson wrote on the Map. Agent Nance
said that it would have been helpful to have known ail this information to help determine
whether Mr. Woodward was telling the truth. Krenik was the lead investigator and he never
bothered to inform investigators from other agencies who were assisting with the investigation.


        In conclusion, based on my professional experience as a Minnesota Licensed Peace
Officer. There were two separate things going on. Jack.soii was attempting to commit "Attempted
Theft by Swindle'* in which Mr. Woodward and his spouse Cindy would have been victims,
however, when Jackson was questioned by his attorney Jan 'f*arvcstad about the funds and the
vehicle, Jackson then attempted to cover up his attempted crime by going to DOC Investigator
Azure with his (Jackson's) story along with the Map. The Map drawn on June 5. 2010 was most
likely for the purposes of blackmailing Mr. Woodward so when the swindle of$2500 was
completed by Jackson, Jackson would threaten Woodward with the map.


       Detective Krenik, Detective Vogelsberg and Investigator Azure conducted their
investigations in a manner that is unprofessional. Information that they received that would have
been exculpatory evidence and helped prove Mr. Woodward's innocence was omitted from their
reports. Information that would be favorable to convict Mr. Woodward was written into their
reports. Information that they received which would normally be followed up with additional
investigative work, wasn't conducted or followed up on such as asking Jackson "what did he
write on the map." Obvious information such as the timeline of the murder being impossible was
never passed onto supervisors, other investigators or the Rice County Attorney. This was known
and Krenik, Vogelsberg and Azure never mentioned it in their reports.


       Krenik was told by Woodward specific words in which he(Woodward)spoke during the
controlled recordings along with Woodward stating specifically that he did not write 8-8:30 on
the detailed map. Krenik was with Agent Nance during this interview and Krenik chose to


                                               n
      CASE 0:18-cv-03263-WMW-BRT Doc. 5-1 Filed 12/19/18 Page 13 of 13




 remain silent and not inform Agent Nance. In addition, after hearing this from Mr. Woodward,
 Krenik obviously chose to ignore everything that Mr. Woodward said and it's obvious that
 Krenik never went back to check the controlled recordings to see if parts of the recording were
 missing by checking for the starting and ending times on the audio recordings. This could have
easily been discovered back in 2010, long before the trial. Krenik. Vogclsbera and Azure were
aware that both .lackson and Woodward were inmates at the prison and tliat ail tlic phone calls by
inmates were recorded. Considering conspiracy to commit murder is a major criminal
investigation and should have been treated the same why a homicide is investigated, recorded
phone calls made by both .lackson and Woodward should have been preserved starting before the
dales of when the conspiracy plans started. Azure was an investigator for the DOC and had
access to ail of these recordings.


        Krenik was the lead investigator and he never mentioned anything to Azure about
preserving those phone calls. Those recordings themselves could have either provided credibility
pertaining to what Jackson was saying, could have provided information proving that Woodward
wasrvl being truthful creating a solid case against Woodward, or these recordings could have
provided Woodward with exculpatory evidence proving that he was innocent and Jackson was
untruthlul and that Jackson had no credibility, furthermore, those recordings could have
provided evidence in which Jackson was committing the crime of Aliemptcd Theft by Swindle.


STATE OF MINNESOTA            )
                              )ss
COUNTY OF DAKOTA              )

U '                                       ,being first duly sworn and under penally of perjury.
declare the above statement is true and correct to the best of my knowledge:


  (Signature)                              ,                        (Dale)
                                                                 -7.
Signed and sworn before me this                   day of -           •- •-•-V' - ,2018
  /       -            /      --


  Notary Public                        f          JOSHUA UAVID ORTH ^
                                                   Notary Public-Minnesota
                                       S          My Commission Expires Jan 31,202'! _
                                       llVWVVA'WW^i'SrVVWVv^A/VVV'AftAA'VV^.V^
